Citation Nr: 1419254	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  09-15 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a compensable disability evaluation for degenerative disease, residuals, right ring finger.

2.  Entitlement to a compensable disability evaluation for degenerative disease, residuals, right long finger.

3.  Entitlement to service connection for a heart disorder, to include post-aortic and mitral valve replacement surgery. 


REPRESENTATION

Appellant represented by:	John-Paul Gustad, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to June 1989.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle.

In March 2014, the Veteran presented testimony at a Travel Board before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims folder.  During the hearing, the Veteran submitted additional medical evidence and waived his right to regional review of such evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).  

This appeal includes paper and paperless Virtual VA claims files.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue(s) of entitlement to service connection for anxiety, claimed as secondary to service-connected right ring and right middle finger disabilities, has been raised by the record (see Board hearing transcript, pp. 28-31), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The case is REMANDED for the following action:

1.  After obtaining from the Veteran the name of any private clinicians who are or have treated him for his heart disorder and service-connected finger disorders, send the Veteran an authorization and release form to allow it to obtain any private treatment reports since March 2007.  Any reports received should be associated with the paper or Virtual VA electronic file.  Any negative response must be noted in the claims file.

2.  Thereafter, schedule the Veteran for an examination with an appropriate, qualified examiner for an examination to determine whether any current heart disorder (or any cardiac disorder diagnosed during the pendency of this appeal) is the result of any incident of active military service.  The examiner must have access to the complete paper and electronic claims folders and the examiner must specifically state that the complete claims folders were reviewed.  The clinician should perform an appropriate examination as well as any diagnostic tests deemed appropriate.  The examiner should also elicit from the Veteran a history of his claimed symptomatology, both during and after military service, and note that, in addition to the medical evidence, the Veteran's statements have also been taken into consideration.  

For any diagnosis of a heart disorder, including rheumatic heart disease, the examiner should determine whether it is "more likely than not" (meaning likelihood of greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" (meaning that there is less than a 50 percent likelihood), that such disorder manifested during, or is otherwise related to any incident of active military service, to include whether the rheumatic mitral and aortic valve disease diagnosed in December 1996 originated from, or was otherwise the result of the Veteran's strep throat, diagnosed in May and October 1985, respectively.  Any and all opinions must be accompanied by a complete rationale.

3.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected degenerative disease, residuals, right ring and middle fingers.  The examiner must have access to the complete paper and electronic claims folders and the examiner must specifically state that the complete claims folders were reviewed, to include the previous VA examination.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The examiner should elicit from the Veteran a complete history of his symptoms and treatment related to the disabilities and note that, in addition to the medical evidence of record, the Veteran's personal statements concerning his history have been considered.  

The examiner should specifically describe the degree of disability present in each of the Veteran's fingers, including the current ranges of motion, along with any objective evidence of pain.  If motion is specifically limited by pain due to the service-connected disorder, the examiner must specify at what degree such pain is noted to begin for all ranges of motion tested.  The extent of any incoordination, weakened movement and excess fatigability on use must be described. To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  The examiner should also specify if ankylosis is present.  The examiner must also describe how the Veteran's disabilities effect his occupation and activities of daily living.  Any and all opinions must be accompanied by a complete rationale.

4.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


